Sheldon, J.
The plaintiff does not contend that the jerk of the car and the resulting fall of his violin were due to any negligence of the defendant. His claim is that the conductor ought to have stopped the car and allowed the plaintiff to alight and at least attempt to recover his property. But this contention cannot be maintained.
The occurrence was in the Boston subway, where it is generally known, and we must take judicial notice, that the cars stop only at fixed stations, and all cars are run with the expectation that there will be no other stops. In this very case, another car was coming only about twenty feet behind the car in question. A sudden stop of the forward car would have involved imminent danger of a collision, and would have exposed both the plaintiff and the other passengers in each car to the risk of serious injuries. The established rule that a railroad company is not bound to stop a train between stations for the purpose of allowing a passenger to search for lost property, even of great value, governs the case. Henderson v. Louisville & Nashville Railroad, 123 U. S. 61. Here as in that case the property lost was in the personal custody of the passenger, and the defendant’s tracks in the subway are used in the same way as the tracks of a steam railroad upon the surface of the earth. As in that case, the plaintiff had no right to require the defendant, for the purpose of relieving him from the con*461sequences of an accident for which it was not responsible, to stop its car “short of a regular station, to the delay and inconvenience of other passengers, and the possible risk of collision.” And see Lake Shore & Michigan Southern Railroad v. Pierce, 3 Am. & Eng. R. Cas. 340, 342; Wells v. Alabama Great Southern Railroad, 40 Am. & Eng. R. Cas. 645; Alabama Great Southern Railroad v. Carmichael, 90 Ala. 19, 24.
The case of Chicago West Division Railway v. Hughes, 69 111. 170, has no resemblance in its facts to the case at bar.
There is no merit in the contention that the defendant by not allowing the plaintiff to alight was guilty of a false imprisonment for which it now can be held. The declaration states no such cause of action, and what the conductor did was not wrongful.

Judgment on the verdict.